Title: General Orders, 18 February 1783
From: Washington, George
To: 


                        
                             Tuesday, February 18th 1783
                            Parole Quebec.
                            Countersigns Ringwood, salisbury.
                        
                        For the day tomorrow Major Pettingill.
                        For duty the 2d Hampshire regiment.
                        The Arrangement of the Lines of New-Hampshire, Rhode Island, and New Jersey is to take place on the 1st day
                            of March, upon the principals pointed out in the resolutions of Congress of the 7th of August & 19th of Novr; and
                            which have been made public in the orders of the 30th of October and 26th of November 1782.
                        The troops of Newhampshire are to be formed into one Regiment and one Battalion—The Battalion to consist of
                            four Companies of fifty rank & file each, with one Adjutant, Quarter Master, Pay master, Surgeon or Mate, and to
                            be commanded by two Field Officers. The Regiment to be composed of the residue of the troops of that Line; with the same
                            number of Commissioned officers as were directed for each regiment in the Massachusetts and Connecticut Lines in the
                            Orders of the 26th of November last.
                        The formation of the Corps of New Jersey on this Arrangement to be precisely the same as ordered for the
                            Troops of New Hampshire.
                        The Regiment of Rhode Island to be reduced to one Battalion and to be composed of as many Companys as there
                            are men sufficient to complete, with such Commissd and Noncommissioned staff as may be necessary; to be commanded by two
                            field officers.
                        The Commanding officers of the several Lines above mentioned will superintend the re formation; and as soon
                            as the Arrangements become complete, Duplicate Returns of the officers retained in service are to be lodged at the orderly
                            office; also duplicate Lists of the officers who shall have retired in consequence of the reduction, agreeably to the
                            forms which will be annexed by the Adjutant Genl.
                        The Commander in Chief in riding through the Lines yesterday with the honorable the secretary at war was
                            exceedingly pleased to hear that Gentleman express the highest Admiration at the beauty and order of the Cantonments and
                            the cleanliness of the different Parades—The Genl himself was not a little satisfied with the prompt obedience to his late
                            orders which was so universally conspicuous.
                        The Muster of the Troops of the Cantonments for the month of January will take place on the following days
                            vizt
                            
                    
                                
                                    The
                                    Jersey
                                    Brigade on the
                                    19th
                                
                                
                                    
                                    York
                                    do
                                    20th
                                
                                
                                    
                                    Hamphire
                                    do
                                    21st
                                
                                
                                    2d
                                     Massachusts
                                    do
                                    22d
                                
                                
                                    1st
                                    do
                                    do
                                    23d
                                
                                
                                    3d
                                    do
                                    do
                                    24th instant. 
                                
                            
                        